UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 20, 2011 NEWPORT BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 0-51856 20-4465271 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 100 Bellevue Avenue, Newport, Rhode Island (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(401) 847-5500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The 2011 Annual Meeting of Stockholders of Newport Bancorp, Inc. (the “Company”) was held on May 19, 2011 (the “Annual Meeting”).The matters considered and voted on by the Company’s stockholders at the Annual Meeting and the vote of the stockholders was as follows: Matter 1. The election of four directors, each for a three-year term. Nominee Shares Voted For Shares Withheld Broker Non-Votes Peter T. Crowley Michael J. Hayes Arthur H. Lathrop Kathleen A. Nealon Matter 2.The ratification of the appointment of Wolf & Company, P.C. as the Company’s independent public accounting firm for the year ending December 31, 2011. Shares Voted For Shares Voted Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWPORT BANCORP, INC. (Registrant) Date: May 20, 2011 By: /s Kevin M. McCarthy Kevin M. McCarthy President and Chief Executive Officer
